Citation Nr: 1501990	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-15 506	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly pension (SMP) on account of the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to May 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2010, the Veteran requested a hearing before a Veterans Law Judge in at his local VA office, but in October 2011 he withdrew his hearing request. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks SMP on account of the need for regular aid and attendance or housebound status.

Private medical records indicate that the Veteran incurred serious back and neck injuries during a motorcycle accident in 2006.  

In October 2007, James Crumb, M.D., reported that the Veteran could not bathe, go to the bathroom, eat, or dress without assistance, but that he was able to walk in and out of his home unassisted.  Dr. Crumb concluded that the Veteran requires aid and attendance of another person to protect himself from the hazards of daily living due to fractured vertebrae in the cervical spine.  Dr. Crumb noted that he did not anticipate improvement.

In November 2007, H.W. submitted an affidavit indicating that she provides the following health care services to the Veteran: help standing and sitting, getting in and out of bed, eating, walking, dressing, with medications, and with errands.  

In November 2007, the Social Security Administration (SSA) found that the Veteran has been totally disabled since October 2007.  While the record contains a Notice of Award, other SSA records pertaining to these benefits are relevant to the appeal but not of record.  These records must be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2014); see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In December 2007, the Veteran's spouse reported that the Veteran has very little use of his arms and hands and that he needs help dressing, bathing, eating, using the bathroom, and opening doors.  She also reported that he has trouble keeping his balance while walking.

On VA examination in February 2008, the Veteran reported that he was prescribed bed rest twice after motorcycle accident in 2006.  He also reported that he requires occasional assistance with attendance and that he cannot drive.  He also reported that he goes to on three mile walks three times per week.  The VA examiner noted that the Veteran did not require an attendant in reporting to the examination.  The examiner also noted that there were no functional restrictions with reference to strength and coordination and the ability to self-feed, fasten clothing, bath, shave, or use the restroom.  The examiner noted that corrected vision was better than 5/200 in both eyes and that the Veteran was capable of managing benefit payments in your best interest without restriction.  The examiner concluded that while the Veteran may require minimal assistance of another in protecting himself form the ordinary hazards of his daily environment, he does not require regular aid and attendance from another person.  The examiner also concluded that the Veteran is not restricted to his home or its immediate vicinity.

Further medical development is needed to assess the Veteran's current disability status and reconcile the February 2008 VA examination with the other evidence of record.  38 C.F.R. § 3.159(c)(4).

The Veteran's medical treatment records are current through 2008.  As the Veteran maintains that he requires regular aid and assistance, he must provide any outstanding private medical records or authorize VA to obtain such records.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his disabilities.  Provide him a reasonable period of time to submit this evidence.
 
2.  Contact the Veteran and request authorization and consent to release information to VA for any private health care provider who has treated the Veteran's disabilities since 2008, to include the provision of regular aid and assistance.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the Veteran's disabilities.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Obtain complete all SSA records pertaining to the Veteran's disabilities.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

4.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine whether the Veteran is so helpless as to be in need of regular aid and attendance of another person.

In doing so, the examiner is to address Dr. James Crumb's October 2007 opinion and H.W.'s November 2007 affidavit.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




